Citation Nr: 0109733	
Decision Date: 04/02/01    Archive Date: 04/11/01

DOCKET NO.  00-04 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the reduction in the rating for the veteran's 
service-connected synovitis of the right wrist, from 10 
percent to zero percent, was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The veteran had active service from January 1988 to May 1993.  
This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which effectuated a July 1998 proposal 
of the RO to reduce the evaluation of the veteran's service-
connected right wrist disability from 10 percent to 0 or 
noncompensable.  The veteran initiated and completed an 
appeal from that determination.

The Board is unclear from the veteran's VA Form 9 (Appeal to 
Board of Veterans' Appeals) received in February 2000 whether 
the veteran is raising a claim for an evaluation in excess of 
the 10 percent rating that will now be restored for his right 
wrist disability.  This matter is referred to the RO for 
clarification, and if appropriate, adjudication.   


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal of the 
RO's rating reduction.

2.  At all relevant times, the veteran's service-connected 
synovitis of the right wrist has been manifested by 
subjective complaints of chronic pain with repetitive use, 
tenderness to palpation, and some limitation of motion.  

3.  The VA examinations dated in July 1998 and May 1999 do 
not disclose overall material and sustained improvement in 
the veteran's service-connected right wrist disability.  




CONCLUSION OF LAW

The RO improperly reduced the evaluation assigned for 
synovitis of the right wrist from 10 to 0 percent.  38 
U.S.C.A. §5107 (West 1991); 38 C.F.R. §§ 3.105, 3.344(c), 
4.71a, Diagnostic Code 5215 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that the 10 percent evaluation initially 
assigned his right wrist disability should be restored to 
reflect the current severity of his right wrist 
symptomatology.  He has asserted that the wrist is frequently 
painful and swollen and that it is worse with use such as 
writing or lifting small objects.  It also locks up with 
repetitive use.  He is right-handed, so this creates a 
problem.  He has indicated that this is true despite the 
relatively minimal findings on the last VA examination.  He 
was recently prescribed a wrist brace by VA.  He has recently 
submitted VA treatment records to support his claim, along 
with a waiver of RO consideration of these documents.  

The Board observes that the VA has met its duty to assist the 
appellant in the development of this claim under the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  By virtue of the Statement of the Case and the 
Supplemental Statement of the Case issued during the pendency 
of the appeal, the appellant and his representative were 
given notice of the information, medical evidence, or lay 
evidence necessary to substantiate the claim.  The duty to 
suggest evidence was met during the claims process pursuant 
to 38 C.F.R. § 3.103 (2000).  The appellant was afforded 
appropriate time to submit evidence and present his 
arguments.  The RO made reasonable efforts to assist the 
appellant and in fact has obtained treatment records and had 
the veteran examined twice in connection with this claim.  It 
appears that all evidence identified by the appellant 
relative to the claims has been obtained and associated with 
the claims folder.  

By rating decision dated March 1994, the RO granted the 
veteran service connection and assigned him a 0 percent 
evaluation for synovitis of the right wrist, effective from 
June 1993.  The veteran appealed that determination to the 
Board, seeking a higher rating.  In a February 1997 decision, 
the Board assigned a 10 percent evaluation based on clinical 
findings noted in the veteran's service medical records and 
in a January 1994 VA examination report.  

The veteran was seen in service in September 1990 for 
complaints of a right wrist injury.  The veteran had injured 
the wrist as demonstrated by slight swelling and pain with 
movement.  When seen in December 1990, the diagnostic 
assessment was possible ulnar neuritis.  

As noted, in January 1994, the veteran underwent VA general 
medical and orthopedic examinations.  During the orthopedic 
examination, he reported pain in the right wrist.  The VA 
examiner noted plantar flexion of 70 degrees, dorsiflexion of 
7 degrees, ulnar deviation of 50 degrees, and radial 
deviation of 25 degrees, all without pain.  X-rays showed 
possible synovitis in the area adjacent to the styloid 
process.  The final diagnosis was a synovitis of the right 
wrist.  

Following the Board decision, the RO issued a rating decision 
assigning a 10 percent rating for synovitis of the right 
wrist, effective from June 3, 1993.  That RO decision, dated 
in March 1997, indicated that the veteran's disability 
evaluation was not considered permanent, was likely to 
improve and as such was subject to a routine future 
examination.  In July 1998, the veteran underwent the routine 
future examination.  Based on a report of this examination, 
the RO, in a rating decision dated July 1998, proposed to 
reduce the evaluation assigned the veteran's right wrist 
disability from 10 to 0 percent.  This rating decision set 
forth all material facts and reasons for the proposed 
reduction.  The RO notified the veteran of its proposal by 
letter dated July 1998, and advised him to submit additional 
evidence within 60 days if he wished for the 10 percent 
evaluation to be continued.  In response, the veteran 
submitted a statement indicating that he contested the recent 
findings noted in the VA examination report.  He responded 
that his pain was in fact worse in the wrist.  In the June 
1999 rating decision appealed herein, the RO effectuated the 
reduction, effective from September 1999.  The reduced 
evaluation of 0 percent has remained in effect since the 
issuance of the June 1999 rating decision.

Where a reduction in an evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance must be prepared setting forth 
all material facts and reasons.  In addition, the RO must 
notify the veteran that he has 60 days to present additional 
evidence showing that compensation should be continued at the 
present level.  38 C.F.R. § 3.105(e) (2000).  In this case, 
the RO satisfied these procedural requirements.  First, as 
noted above, the RO issued a rating decision that set forth 
all material facts and reasons for the proposed reduction.  
Second, the RO notified the veteran of the contemplated 
action and afforded him 60 days to submit evidence to show 
that his compensation payments should be continued rather 
than reduced.

After completing the predetermination procedures specified in 
38 C.F.R. § 3.105(e), the RO must send the veteran written 
notice of the final action.  This notice must set forth the 
reasons for the action and the evidence upon which the action 
is based.  38 C.F.R. § 3.105(2). Where a reduction of 
benefits is found warranted following consideration of any 
additional evidence submitted and the reduction was proposed 
under the provisions of 38 C.F.R. § 3.105(e), the effective 
date of the final action shall be the last day of the month 
in which a 60-day period from the date of notice to the 
beneficiary of the final action expires.  38 C.F.R. § 
3.105(2)(i).  The RO also satisfied these requirements by 
providing the veteran 60 days from the date of the July 1998 
letter to submit additional evidence, notifying the veteran 
of the actual reduction June 3, 1999, and allowing a 60-day 
period to expire before assigning the reduction an effective 
date of September 1, 1999.

However, compliance with proper procedures is not solely 
determinative of the issue of whether the reduction in rating 
was proper.  In order to sustain the reduction in rating, it 
must appear by a preponderance of the evidence that the 
rating reduction is warranted.  Brown v. Brown, 5 Vet. App. 
413, 421 (1993).  Although the RO complied with the 
procedural requirements of 38 C.F.R. § 3.105(e), the question 
becomes whether the reduction was proper based on the 
applicable regulation, 38 C.F.R. § 3.344 (2000).  This 
regulation provides that sections (a) and (b) should be 
applied in cases involving an evaluation that had continued 
at the same level for five years or more; section (c) should 
be applied if the RO reduced an evaluation that had been in 
effect for less than five years.  In this case, in reducing 
the 10 percent evaluation, the RO reduced an evaluation that 
had ultimately been in effect for than five years, since June 
3, 1993, at the time the reduction was effectuated.  With 
respect to whether the evidentiary requirements for reducing 
the evaluation have been met, the Board notes that 38 C.F.R. 
§ 3.344(a) regarding stabilization of disability ratings is 
for application, since the 10 percent evaluation for the 
veteran's right wrist disability had been in effect for a 
period in excess of five years.  See 38 C.F.R. § 3.344(c) 
Brown v. Brown, 5 Vet. App. 413, 418 (1993).

According to 38 C.F.R. § 3.344(a), those examinations that 
are less complete than those on which payments were 
authorized or continued may not serve as a basis to reduce an 
evaluation.  The regulation further provides that ratings as 
a result of diseases subject to temporary or episodic 
improvement may not be reduced on any one examination, except 
in those instances where all the evidence of record warrants 
the conclusion that sustained improvement has been 
demonstrated, and that with a showing of material 
improvement, the rating agency must consider whether the 
evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  
Id.

The RO based its proposed reduction on a July 1998 VA 
examination report.  During the examination, the veteran 
reported weakness and stiffness in the wrist, problems 
lifting, and aching with use.  He treated the condition 
reportedly with Tylenol and rest and this was partially 
effective.  No use of a brace was noted.  Examination 
revealed that the veteran was right-handed.  The wrist and 
hand were normal appearing with no noted abnormalities.  
There was no swelling.  Range of motion showed dorsiflexion 
to 80 degrees, palmar flexion to 85 degrees, radial deviation 
to 25 degrees and ulnar deviation to 35 degrees.  Power was 
good but he complained of pain in the dorsum of the right 
wrist.  There was no synovial thickening.  The right hand was 
normal looking with no evidence of carpal tunnel syndrome.  
X-rays were reportedly within normal limits.  The diagnosis 
was normal right wrist without evidence of synovitis or other 
traumatic pathology.  

During the time period following the proposal but prior to 
the effectuation of the reduction, the veteran underwent an 
examination for the hands.  The May 1999 report of this VA 
examination shows that the veteran complained of pain and a 
feeling of swelling with use of the right wrist.  He 
complained that he, at times, used the brace that he was 
given following the initial injury in service.  The veteran 
reported that he had lost jobs due to the limitations caused 
by the wrist.  He described a numbness which was primarily in 
the area of the medial nerve distribution.  Physical 
examination of the right wrist revealed slight tenderness to 
palpation.  Examination of the hands and fingers was normal.  
There was no effusion, heat or redness of the wrist.  
Dorsiflexion was 70 degrees, palmar flexion was 60 degrees, 
radial and ulnar deviation were 20 degrees.  Nerve conduction 
studies of the right wrist were normal but the veteran could 
not tolerate an EMG.  X-rays revealed minimal degenerative 
changes.  The impression was minimal degenerative changes of 
the right hand and wrist and no definite evidence of 
synovitis and no cause for the thumb numbness identified in 
this examination.  The examiner opined that the veteran's 
complaints were not related to the service-connected wrist.  

When any change in evaluation is contemplated, the RO should 
assure that there has been an actual change in condition, 
rather than a difference in thoroughness of the examination 
or in use of descriptive terms.  See 38 C.F.R. § 4.13 (2000).  
The examinations at issue in this case appear comparably 
thorough, the same functions of the veteran's wrist having 
been tested and similar terminology having been used in 
describing the impairment caused by the disability.

According to these examinations, from January 1994 to July 
1998, and in turn to May 1999, the veteran clearly reported 
the same frequency of chronic flare-ups with use.  The latter 
two examinations really do not disclose more than at most 
slight improvement with regard to the findings relative to 
the right wrist. 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  

Synovitis is rated as degenerative arthritis.  38 C.F.R. § 
4.71a, Diagnostic Code 5020 (2000).  Degenerative arthritis 
is rated according to limitation of motion for the joint or 
joints involved.  Where limitation of motion is non-
compensable, a rating of 10 percent is assigned for each 
major joint or group of minor joints affected by limitation 
of motion to be combined not added under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2000).  The wrist is considered a major joint for 
the purpose of rating disability from arthritis.  See 
38 C.F.R. § 4.45(f) (2000).  Limitation of motion of the 
wrist, dominant or non-dominant, is rated as 10 percent 
disabling when dorsiflexion of the wrist is limited to 15 
degrees or when palmar flexion is limited in line with the 
forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  Plates I 
and II provide a standardized description of ankylosis and 
joint motion measurement; for the wrist, dorsiflexion 
(extension) 0 to 70 degrees and palmar flexion 0 to 80 
degrees, ulnar deviation 0 to 45 degrees and radial deviation 
0 to 20 degrees.  38 C.F.R. § 4.71 (2000).  Where the minimum 
schedular evaluation requires residuals and the schedule does 
not provide a noncompensable evaluation, a noncompensable 
evaluation will be assigned when the required residuals are 
not shown.  38 C.F.R. § 4.31 (2000).  In addition to 
applicable schedular criteria, under 38 C.F.R. §§ 4.40 and 
4.45, the VA is required to consider whether an increased 
evaluation could be assigned on the basis of functional loss 
due to pain or weakness, to the extent that any such symptoms 
are supported by adequate pathology.  See DeLuca v. Brown, 8 
Vet. App. 202, 204-06 (1995). 

The Board finds that the preponderance of the evidence does 
not support the reduction in rating for the service-connected 
right wrist disability.  As noted above, if the VA reduces a 
rating, it must observe applicable laws and regulations.  In 
this case, careful consideration must be given to functional 
loss under 38 C.F.R. §§ 4.40 and 4.45.  The VA examiners must 
translate any functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint into objective 
findings such that consideration could be given to the 
veteran's functional loss under 38 C.F.R. §§ 4.40 and 4.45.  
Although the most recent examiner opined that the veteran's 
complaints were not related to his right wrist disability, 
she did not explain the abnormal findings of decreased palmar 
flexion and ulnar deviation, the tenderness on palpation or 
the degenerative changes.  The veteran has stated that he 
does, in fact, experience functional impairment from his 
wrist disability due to pain, which interferes with his 
ability to carry and lift items, write, and perform other 
necessary motions with his right hand.  There was some slight 
limitation of motion with certain movements on both relevant 
VA examinations.  

The Board notes that there appears to have been a significant 
improvement in the dorsiflexion of the veteran's right wrist 
from the January 1994 examination, if the findings reported 
therein are accurate, however, the Board must look to the 
overall disability to determine whether there is material and 
sustained improvement in that disability.  In this regard, it 
is undisputed that the findings at all times have been fairly 
minimal.  This is not inconsistent with the 10 percent rating 
the veteran seeks to have restored.  The Board does not 
believe that the July 1998 VA examination report or the later 
report establishes that the veteran's right wrist disability 
improved overall.  Certainly improvement was not shown with 
regard to the veteran's complaints.  With regard to 
dorsiflexion, it is true that the Board considered that the 
1994 examination report recorded 7 degrees of dorsiflexion.  
The Board also addressed the likelihood that this was in fact 
a misprint and that the actual measurement was likely 70 
degrees.  It concluded at the time, however, that the range 
of motion was in fact sufficient to justify a compensable 
evaluation when considered in the context of the veteran's 
complaints.  Thus, the primary basis of the 10 percent rating 
was functional loss due to pain or weakness, to the extent 
that such symptoms were supported by adequate, albeit 
minimal, pathology as set forth in DeLuca.   Thus, the Board 
finds that the more recent ranges of motion are not 
necessarily indicative of improvement.  Notably, on VA 
examination in July 1998, there was a slight decrease in 
ulnar deviation, and on reexamination in May 1999, there was 
decreased palmar flexion and ulnar deviation, despite the 
RO's characterization of the range of motion on the latter 
examination as normal.  See 38 C.F.R. § 4.71a, Plate I 
(2000).  In May 1999, the veteran had some degenerative 
findings, and slight tenderness to palpation, these were not 
noted in January 1994 and had not been noted in July 1998.  
This is consistent with the veteran's most recent 
communication showing that he has recently been prescribed a 
new wrist brace by VA.  

The veteran claims that the RO improperly based its reduction 
on the July 1998 and May 1999 VA examination reports.  The 
Board agrees.  Considering the RO's actions in conjunction 
with the fact that the reports showed no overall material and 
sustained improvement in the veteran's right wrist 
disability, the Board finds that the preponderance of the 
evidence is against the reduction in the evaluation assigned 
for synovitis of the right wrist from 10 to 0 percent.  
Inasmuch as the RO improperly reduced the 10 percent 
evaluation, restoration of this evaluation is warranted.



ORDER

The RO improperly reduced the evaluation assigned for 
synovitis of the right wrist from 10 to 0 percent, 
restoration of the 10 percent evaluation for this disability 
is granted subject to the statutory and regulatory provisions 
governing the payment of monetary benefits.  


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

